DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 19 are allowable for the same reasons as indicated for claims 1 and 10 for parent application 15/205,451.  Claims 1 and 19 of the pending application recite all but three limitations that are present in the parent, including: A) that the preference data is “for power continuity, load shedding and maintenance purposes”, B) defining that the preference data selects the power source that the TM is switching the load away from; and C) that the second source is not active).  None of these limitations affect the reasons for allowance – that the selection of a source to power the transfer mechanism is based on both the analyzing of the source and stored preference data.
Regarding claim 10, the claim is allowable for the same reasons.  Claim 10 recites the structure of a processor and memory that carries out the method of claim 1.  
The dependent claims are allowable due to their dependency from their respective independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/Primary Examiner, Art Unit 2836